J-S13003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

WILLIAM THOMAS MILLENDER,

                            Appellant               No. 1686 WDA 2013


          Appeal from the Judgment of Sentence September 4, 2013
             In the Court of Common Pleas of Allegheny County
                         Criminal Division at No(s):
                          CP-02-CR-0013237-2011
                          CP-02-CR-0015480-2011


BEFORE: BENDER, P.J.E., MUNDY, J., and STABILE, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 06, 2015

       Appellant, William Thomas Millender, appeals from the judgment of

sentence of an aggregate term of 3½ to 7 years’ imprisonment, imposed

after he was convicted of various counts of robbery, conspiracy, receiving

stolen property and recklessly endangering another person.1         Appellant

challenges the sufficiency of the evidence to sustain his convictions and

alleges the verdict is against the weight of the evidence. We affirm.

____________________________________________


1
  Appellant was found guilty at CC Number 201115480 of one count each of
robbery (18 Pa.C.S. § 3701(a)(1)(i)), conspiracy (18 Pa.C.S. § 903(c)),
receiving stolen property (18 Pa.C.S. § 3925(a)), and recklessly endangering
another person (18 Pa.C.S. § 2705). Furthermore, Appellant was found
guilty at CC Number 201113237 of one count of robbery (18 Pa.C.S. §
3701(a)(1)(i)) and one count of conspiracy (18 Pa.C.S. § 903(c)). CC Nos.
201115480 and 201113237 were joined by the trial court for trial.
J-S13003-15



       Appellant’s convictions stemmed from two robberies that occurred

within approximately 7 hours of each other, involving the same co-

conspirators. Following a non-jury trial, Appellant was sentenced to the

above-stated term on September 4, 2013.               He filed a timely notice of

appeal, followed by a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).2          Herein, Appellant presents two issues for

our review, which we summarize as follows: (1) Was the evidence sufficient

to support the conviction at CC Number 201113237, where the evidence

failed to establish that Appellant entered into any agreement to commit

robbery, or that he committed an overt act in furtherance of a conspiracy,

but only that he was present at the scene and allegedly acquainted with the

perpetrator; and (2) Did the trial court abuse its discretion when it denied

Appellant’s post-sentence motion, challenging the weight of the evidence, as



____________________________________________


2
  The court entered an order on October 28, 2013, directing a statement of
matters complained of on appeal to be filed within 21 days pursuant to Rule
1925(b). Appellant’s Rule 1925(b) statement was filed on November 20,
2013, which appears on its face to be untimely. However, the trial court
does not acknowledge the untimeliness of the Rule 1925(b) statement.
Rather, the trial court treats the Rule 1925(b) statement as timely and
addresses the merits of the issues raised by Appellant in its Rule 1925(a)
opinion. We will, therefore, overlook the untimeliness of the Rule 1925(b)
statement and address the merits of the issues presented on appeal. See
Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa. Super. 2012)
(“When counsel has filed an untimely Rule 1925(b) statement and the trial
court has addressed those issues we need not remand and may address the
merits of the issues presented.”).



                                           -2-
J-S13003-15



the identifications of Appellant were so unreliable that they should not have

been afforded any weight? See Appellant’s Brief, at 6.

      To begin, we note our standard of review of a challenge to the

sufficiency of the evidence:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011) Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa.Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Appellant challenges the sufficiency of evidence to support his

conviction of robbery under 18 Pa.C.S. § 3701(a)(1)(v), which states:       “A

person is guilty of robbery if, in the course of committing a theft, he

physically takes or removes property from the person of another by force

however slight.”   Additionally, Appellant challenges the sufficiency of the

evidence to sustain his conviction of conspiracy to commit robbery.         A

conviction of criminal conspiracy requires proof “that the defendant (1)

entered into an agreement to commit or aid in an unlawful act with another

person or persons, (2) with a shared criminal intent[,] and (3) an overt act

was done in furtherance of the conspiracy.”      Commonwealth v. McCall,

911 A.2d 992, 996 (Pa. Super. 2006) (citing Commonwealth v. Hennigan,


                                     -3-
J-S13003-15



753 A.2d 245, 253 (Pa. Super. 2000)).           “This overt act need not be

committed by the defendant; it need only be committed by a co-

conspirator.”    Id.   (quoting Commonwealth v. Hennigan, 753 A.2d at

253.)

        Before addressing whether the elements of the above-stated crimes

have been met, we review the facts of the incidents which led to Appellant’s

convictions, as set forth by the trial court in the following portion of its Rule

1925(a) opinion:

              At trial, Mr. Landon Thomas testified that he was on the
        way home from work when he was confronted by three men
        near the Wilkinsburg bus way. One of the men pulled a gun and
        demanded his phone. All three men pulled Mr. Thomas to the
        side of a building, checked his wallet, and took change and his
        transit, along with his cell phone. Mr. Thomas said he was
        scared, as it was the first time ever that a gun was pulled on
        him. Mr. Thomas also testified that his Oakland raiders hat was
        taken, which he was wearing at the time…. The man with the
        gun took it off [Mr. Thomas’] head and gave it to his accomplice.
        The gunman put the gun in Mr. Thomas’ face and told him to
        “get up the street before I shoot you in the face” as the three
        men went toward the bus way. Mr. Thomas recognized the
        phone depicted in a photo, Exhibit 9, as being the one taken
        from him that night.

              In photo Exhibit 7, Mr. [Thomas] identified the man who
        was wearing his Raiders hat, who helped go through the process
        of checking the victim’s pockets and ba[g].       Mr. [Thomas]
        walked home after the robbery and called police, who responded
        and took him to the crime scene, and later to the police station.
        [Appellant] was identified as being the person who “assisted the
        guy with the firearm[,”] and who was wearing the victim’s hat.

              The Commonwealth next called Norman Beasley, [a
        minister]… who testified that at approximately 4:00 a.m. on
        September 30, 2011, he was in the area of East Liberty Circle
        and Penn Avenue. He observed three young men cross the


                                      -4-
J-S13003-15


      street toward him, and he in turn, decided to cross the street to
      get away from the[m]. Mr. Beasley was punched from behind in
      a dark area of the street by a young man who then took [Mr.]
      Beasley’s cell phone, which had fallen to the ground.        Mr.
      Beasley asked for his phone back, and then observed two (2)
      other men standing near the entrance to a nearby Target store,
      one of [whom] was [Appellant]. The man who took the phone
      then ran toward [Appellant] and the other man at the Target
      store and all three (3) took off together. Mr. Beasley flagged
      down a passing police car and the officer placed him in his car
      after [Mr.] Beasley related what happened earlier. The officer
      drove toward a Giant Eagle grocery store where three (3)
      individuals were confronted and apprehended.        Mr. Beasley
      confirmed that the three (3) men, one of whom was [Appellant],
      were the same individuals who took his phone and ran from him.
      Several hours later, Mr. Beasley’s phone was recovered from
      underneath a car parked in a lot approximately fifty yards from
      the Giant Eagle store where [Appellant] was apprehended earlier
      that morning.

Trial Court Opinion (TCO), 10/20/14, at 3-5 (citations to the record

omitted).

      The trial court also details the following evidence and stipulations

made by Appellant at trial that it considered in reaching its verdict:

      At trial, the [c]ourt considered as evidence a video of the East
      Bus Way Station in Wilkinsburg, identifying [Appellant], William
      Millender, and two other individuals, Steven Wallace and
      Roderick Cook getting on a westbound bus on September 29,
      2011 between 9:08 p.m. and 9:22 p.m. [Appellant’s] counsel
      stipulated to the identity of [Appellant]. Another stipulation was
      reached that [Appellant] appeared in photos introduced as
      Commonwealth exhibits 2 through 8. Another stipulation was
      reached that City of Pittsburgh Police Officer Dominic Nino
      recovered a pink Blackberry from the person of Steven Wallace
      at approximately 4:30 a.m. on September 30, 2011 near Penn
      Avenue in the Shadyside-East Liberty neighborhood.

TCO, at 3 (citations to the record omitted).



                                     -5-
J-S13003-15



      On appeal, Appellant solely challenges the sufficiency of the evidence

to sustain his conspiracy conviction related to the robbery of Mr. Beasley.

Specifically, he avers that the Commonwealth failed to prove that “[he]

entered into an agreement to take [Mr.] Beasley’s cell phone, or commit an

overt act in furtherance of a conspiracy.” Appellant’s Brief, at 16. Appellant

further contends that he was merely present at the scene, and that mere

presence at the scene of a crime is insufficient to establish conspiracy. Id.

      “The Commonwealth is not required to establish the existence of a

conspiracy    by   direct   proof   of    an   explicit    or   formal    agreement.”

Commonwealth v. Roux, 350 A.2d 867, 870 (Pa. 1976). “[W]hile more

than mere association must be shown, ‘[a] conspiracy may be inferentially

established by showing the relation, conduct or circumstances of the parties,

and the overt acts on the part of co-conspirators have uniformly been held

competent to prove that a corrupt confederation has in fact been formed….’”

Id. (quoting Commonwealth v. Horvath, 144 A.2d 489, 492 (Pa. Super.

1958)). Furthermore:

      mere presence at the scene of a crime and knowledge of the
      commission of criminal acts is not sufficient [to establish a
      conspiracy]. Nor is flight from the scene of a crime, without
      more, enough. However, such factors, combined with other
      direct or circumstantial evidence, may provide sufficient
      evidence sustaining [a conspiracy conviction].

In   re   V.C.,    66 A.3d 341,      349-350    (Pa.    Super.       2013)   (citing

Commonwealth v. Knox, 50 A.3d 749, 756 (Pa. Super. 2012)).




                                         -6-
J-S13003-15



      In the case at bar, we conclude that the totality of the evidence,

viewed in the light most favorable to the Commonwealth, was sufficient to

sustain Appellant’s convictions for robbery and conspiracy to commit

robbery. Although Appellant asserts that he was not an active participant in

the crime against Mr. Beasley, and that he was merely standing across the

street during the incident, Appellant did actively participate in the robbery of

Mr. Thomas. Appellant was identified as the man who searched through Mr.

Thomas’ pockets and bag. TCO, at 4. Appellant stipulated to his identity in a

bus station surveillance video near the scene of the robbery against Mr.

Thomas just minutes after the robbery took place. Id. at 3. In the video, he

was wearing the hat stolen from Mr. Thomas. Appellant was present at the

bus station with his co-conspirators, Mr. Wallace and Mr. Cook, and

Appellant remained with his co-conspirators hours later at the scene of the

robbery against Mr. Beasley. Id. at 3, 4. We especially emphasize the fact

that Mr. Beasley testified that after he was robbed by Appellant’s cohort,

Appellant fled the crime scene with Mr. Wallace and Mr. Cook. Id. at 4.

Additionally, when police apprehended Appellant and his co-conspirators

shortly after the Beasley robbery, Appellant was still wearing the Raiders hat

which had been taken from Mr. Thomas during the prior incident. Id. at 4, 5.

      Taken as a whole, this evidence was sufficient to support the trial

court’s finding that Appellant entered into an agreement with Mr. Wallace

and Mr. Cook, that Appellant shared the criminal intent to rob Mr. Beasley,

and that an overt act was committed in furtherance of the conspiracy.

                                     -7-
J-S13003-15



Therefore, the trial court reasonably found that the elements of conspiracy

were met.

       Moreover, once it has been found that an agreement was entered into

and that “the defendant intentionally entered into the agreement, that

defendant may be liable for the overt acts committed in furtherance of the

conspiracy     regardless     of    which   co-conspirator    committed     the      act.”

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004) (citation

omitted). See also Commonwealth v. Figueroa, 859 A.2d 793, 798-799

(Pa. Super. 2004) (citations omitted) (“Even if a defendant did not act as a

principal in committing the underlying crime, . . . he is still criminally liable

for   the   actions   of    the    co-conspirator   taken    in   furtherance   of    the

conspiracy.”).    Consequently, Mr. Beasley’s testimony that Appellant’s co-

conspirator took his cell phone after punching Mr. Beasley from behind

supports Appellant’s conviction for robbery.

       Appellant next challenges the weight of the evidence to support his

convictions.

       A claim alleging the verdict was against the weight of the
       evidence is addressed to the discretion of the trial court.
       Accordingly, an appellate court reviews the exercise of the trial
       court’s discretion; it does not answer for itself whether the
       verdict was against the weight of the evidence. It is well settled
       that the jury is free to believe all, part, or none of the evidence
       and to determine the credibility of the witnesses, and a new trial
       based on a weight of the evidence claim is only warranted where
       the jury’s verdict is so contrary to the evidence that it shocks
       one’s sense of justice. In determining whether this standard has
       been met, appellate review is limited to whether the trial judge’s
       discretion was properly exercised, and relief will only be granted


                                            -8-
J-S13003-15


      where the facts and inferences of record disclose a palpable
      abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-1136 (Pa. 2011) (citations

and internal quotation marks omitted).

      Here, Appellant’s basis for his weight of the evidence claim is that

“[Mr.] Thomas’ only identification of [Appellant] was made for the first time

on the day of trial, when he was the only defendant in the courtroom sitting

next to defense counsel, and [Mr.] Thomas said he did not recognize

[Appellant] when they were face to face at the preliminary hearing.

Moreover, [Mr.] Beasley misidentified [Appellant] just minutes after the

incident.” Appellant’s Brief, at 24.

      The trial court considered the testimony presented at trial and found

the testimony of the victims to be credible.      TCO, at 5.    “[O]n issues of

credibility and weight of the evidence, an appellate court defers to the

findings of the trial judge, who has had the opportunity to observe the

proceedings and     demeanor     of the   witnesses.”     Commonwealth v.

Cunningham, 805 A.2d 566, 572 (Pa. Super. 2002). The trial court, as fact

finder, concluded that the elements of robbery and conspiracy to commit

robbery were proven beyond a reasonable doubt, and that Appellant

committed these offenses. TCO, at 5. We ascertain no abuse of discretion in

the trial court’s denial of Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.




                                       -9-
J-S13003-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2015




                          - 10 -
Circulated 03/12/2015 01:19 PM
Circulated 03/12/2015 01:19 PM
Circulated 03/12/2015 01:19 PM
Circulated 03/12/2015 01:19 PM